        


Exhibit 10.13


HYSTER-YALE GROUP, INC.
EXECUTIVE EXCESS RETIREMENT PLAN
NACCO Materials Handling Group, Inc. (the “Company”) originally adopted this
NACCO Materials Handling Group, Inc. Executive Excess Retirement Plan (the
“Plan”) to be effective as of, and contingent upon, the “Spin Off Date,” as such
term is defined in the 2012 Separation Agreement between NACCO Industries, Inc.
and Hyster-Yale Materials Handling, Inc.
Effective as of the Spin-Off Date, the Company agreed to a partial spin-off from
the NACCO Materials Handling Group, Inc. Excess Retirement Plan (the “Excess
Plan”) and the transfer of the liabilities attributable to the Chairman of the
Company (the “Participant”) in the Excess Plan to the Plan. The Participant
ceased to be a participant in the Excess Plan immediately upon such spin-off and
transfer, and the Excess Plan has no liability or obligation thereafter to the
Participant. Immediately after the spin-off and transfer, the Participant had an
Account balance in this Plan equal to the Account balance of the Participant in
the Excess Plan immediately before such spin-off and transfer. This Plan shall
be a continuation of the Excess Plan as to the Participant.
Effective January 1, 2016, NACCO Materials Handling Group, Inc. was renamed
Hyster-Yale Group, Inc. Accordingly, Hyster-Yale Group, Inc., hereby amends,
restates and renames the Plan as the Hyster-Yale Group, Inc. Executive Excess
Retirement Plan effective as of January 1, 2016 (the “Effective Date”) to read
as follows:
ARTICLE I- PREFACE
Section 1.1.
Purpose of the Plan. The purpose of this Plan is to provide the Participant with
the benefits he would have received under the Profit Sharing Plan if he was a
participant in such plan.

Section 1.2.
Governing Law. This Plan shall be regulated, construed and administered under
the laws of the State of North Carolina, except where preempted by federal law.

Section 1.3.
Application of Code Section 409A.

(a)
The Excess 401(k) Sub-Accounts under the Plan are subject to the requirements of
Code Section 409A. The remainder of the Plan is intended to be exempt from the
requirements of Code Section 409A.

(b)
It is intended that the compensation arrangements under the Plan be in full
compliance with the requirements of, or exceptions to, Code Section 409A. The
Plan shall be interpreted and administered in a manner to give effect to such
intent. Notwithstanding the foregoing, the Company does not guarantee the
Participant any particular tax result with respect to any payments provided
hereunder, including tax treatment under Code Section 409A.

ARTICLE II    - DEFINITIONS





--------------------------------------------------------------------------------

2


Except as otherwise provided in this Plan, terms defined in the Profit Sharing
Plan as it may be amended from time to time shall have the same meanings when
used herein, unless a different meaning is clearly required by the context of
this Plan. In addition, the following words and phrases shall have the following
respective meanings for purposes of this Plan:
Section 2.1.
Account shall mean the record maintained by the Company in accordance with
Section 4.1 as the sum of the Participant's Excess Retirement Benefits
hereunder. The Participant's Account shall be further divided into the
Sub-Accounts described in Article III hereof.

Section 2.2.
Beneficiary shall mean the person or persons designated by the Participant as
his Beneficiary under this Plan, on a form acceptable to the Plan Administrator
prior to the Participant’s death. In the absence of a valid designation, a
Participant’s Beneficiary shall be his surviving spouse or, if none, his estate.

Section 2.3.
Bonus shall mean any bonus under the Company’s annual incentive compensation
plan(s) that would be taken into account as Compensation under the Profit
Sharing Plan, which is earned with respect to services performed by the
Participant during a Plan Year (whether or not such Bonus is actually paid to
the Participant during such Plan Year).

Section 2.4.
Company shall mean Hyster-Yale Group, Inc. (formerly known as NACCO Materials
Handling Group, Inc.) or any entity that succeeds Hyster-Yale Group, Inc. by
merger, reorganization or otherwise.

Section 2.5.
Compensation shall have the same meaning as under the Profit Sharing Plan,
except that Compensation shall be deemed to include (i) the amount of
compensation deferred by the Participant under this Plan, (ii) amounts in excess
of the limitation imposed by Code Section 401(a)(17). Notwithstanding the
foregoing, the timing and crediting of Bonuses hereunder shall be as specified
in Section 3.2.

Section 2.6.
Excess Retirement Benefit or Benefit shall mean an Excess Profit Sharing
Benefit, Excess 401(k) Benefit, Excess Employer Contribution Benefit or Excess
Transitional Benefit (all as described in Article III) which is payable to or
with respect to the Participant under this Plan.

Section 2.7.
Fixed Income Fund shall mean the Vanguard Retirement Savings Trust IV investment
fund under the Profit Sharing Plan or any equivalent fixed income fund
thereunder which is designated by the Company’s Retirement Funds Investment
Committee as the successor thereto.

Section 2.8.
Key Employee. A Participant shall be classified as a Key Employee if he meets
the following requirements:

(a)
The Participant, with respect to the Participant’s relationship with the Company
and the Controlled Group Members, met the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code (without regard to Section 416(i)
(5)) and the Treasury Regulations issued thereunder) at any time during the
12-month period ending on the most recent Identification






--------------------------------------------------------------------------------

3


Date (defined below) and his Termination of Employment occurs during the
12-month period beginning on the most recent Key Employee Effective Date
(defined below). When applying the provisions of Code Section 416(i)(1)(A)(i),
(ii) or (iii) for this purpose: (i) the definition of “compensation” (A) shall
be the definition under Treasury Regulation Section 1.415(c)-2(d)(4) (i.e., the
wages and other compensation for which the Employer is required to furnish the
Employee with a Form W-2 under Code Sections 6041, 6051 and 6052, plus amounts
deferred at the election of the Employee under Code Sections 125, 132(f)(4) or
401(k)) and (B) shall apply the rule of Treasury Regulation Section
1.415-2(g)(5)(ii) which excludes compensation of non-resident alien employees
and (ii) the number of officers described in Code Section 416(i)(1)(A)(i) shall
be 60 instead of 50.
(b)
The Identification Date for Key Employees is each December 31st and the Key
Employee Effective Date is the following April 1st. As such, any Employee who is
classified as a Key Employee as of December 31st of a particular Plan Year shall
maintain such classification for the 12-month period commencing on the following
April 1st.

(c)
Notwithstanding the foregoing, the Participant shall not be classified as a Key
Employee unless the stock of NACCO Industries, Inc. (or a related entity) (for
periods prior to the Spin-Off Date) or Hyster-Yale Materials Handling, Inc. (for
periods after the Spin Off Date) (subject to any applicable transitional rules
contained in Code Section 409A and the regulations issued thereunder) is
publicly traded on an established securities market or otherwise on the date of
the Participant’s Termination of Employment..

Section 2.9.
Participant shall mean the Chairman of the Company on the Spin Off Date.

Section 2.10.
Plan Administrator shall mean the Hyster-Yale Group, Inc. Benefits Committee
(the “Benefits Committee”).

Section 2.11.
Plan Year shall mean the calendar year.

Section 2.12.
Profit Sharing Plan shall mean the Hyster-Yale Group, Inc. Profit Sharing
Retirement Plan or any successor thereto.

Section 2.13.
Termination of Employment means, with respect to the Participant’s relationship
with the Company and the Controlled Group Members, a separation from service as
defined in Code Section 409A (and the regulations or other guidance issued
thereunder).

Section 2.14.
Valuation Date shall mean the last day of each calendar month and any other date
chosen by the Plan Administrator.

ARTICLE III    - EXCESS RETIREMENT BENEFITS – CALCULATION OF AMOUNT
Section 3.1.
Excess Profit Sharing Benefits. Each Plan Year, the Company shall credit to a
Sub-Account (the "Excess Profit Sharing Sub-Account") established for the
Participant an amount equal to the amount of the Company’s Profit Sharing
Contribution which would have been made to the profit sharing portion of the
Profit Sharing Plan on behalf of the Participant if (a) the Participant was a
participant in such Plan; (b) the Plan did not contain the limitations imposed
under






--------------------------------------------------------------------------------

4


Sections 401(a)(17) and 415 of the Code or any limits on the amount of Profit
Sharing Contributions that may be paid to Highly Compensated Employees and (c)
the term "Compensation" (as defined in Section 2.5 hereof) were used for
purposes of determining the amount of profit sharing contributions under the
Profit Sharing Plan (the "Excess Profit Sharing Benefits").
Section 3.2.
Basic and Additional Excess 401(k) Benefits.

(a)
Applicability. The provisions of this Section 3.2 shall apply during the 2012
Plan Year (and the 2013 Plan Year, but solely with respect to the Participant’s
Bonus that was earned in 2012 and will be paid in 2013). The Participant’s
deferral election under the Excess Plan relating to his 2012 Compensation
(including his Bonus that will be paid in 2013) shall continue in full force and
effect under this Plan after the Spin Off Date. All amounts deferred by the
Participant under this Section 3.2 shall be referred to herein collectively as
the “Excess 401(k) Benefits.” Notwithstanding anything in the Plan to the
contrary, in no event shall the Participant be entitled to receive Excess 401(k)
Benefits under the Plan for Plan Years commencing on and after January 1, 2014.

(b)
Classification of Excess 401(k) Benefits. The Excess 401(k) Benefits for the
2012 Plan Year (and the 2013 Plan Year, but solely with respect to the
Participant’s Bonus that was earned in 2012 and will be paid in 2013) shall be
calculated monthly and shall be further divided into the "Basic Excess 401(k)
Benefits" and the "Additional Excess 401(k) Benefits" as follows:

(i)
The Basic Excess 401(k) Benefits shall be determined by multiplying each Excess
401(k) Benefit by a fraction, the numerator of which is the lesser of the
percentage of Compensation elected to be deferred in the deferral election form
for such Plan Year or 7% and the denominator of which is the percentage of
Compensation elected to be deferred; and

(ii)
The Additional Excess 401(k) Benefits (if any) shall be determined by
multiplying each Excess 401(k) Benefit by a fraction, the numerator of which is
the excess (if any) of (1) the percentage of Compensation elected to be deferred
in the deferral election form for such Plan Year over (2) 7%, and the
denominator of which is the percentage of Compensation elected to be deferred.

The Basic Excess 401(k) Benefits shall be credited to the Basic Excess 401(k)
Sub-Account under this Plan and the Additional Excess 401(k) Benefits shall be
credited to the Additional Excess 401(k) Sub-Account hereunder. The Basic and
Additional Excess 401(k) Sub-Accounts shall be referred to collectively as the
“Excess 401(k) Sub-Account.”
Section 3.3.
Excess Employer Contributions. For each Plan Year beginning on and after January
1, 2013, the Company shall credit to a Sub-Account (the "Excess Employer
Contribution Sub-Account") established for the Participant an amount equal to 3%
of his Compensation (the "Excess Employer Contribution Benefits").
Notwithstanding the foregoing, for 2012, the Participant's Excess Employer
Contribution Benefit shall be an amount equal to the Matching Employer
Contributions attributable to the Excess 401(k) Benefits he is prevented from






--------------------------------------------------------------------------------

5


receiving under the Profit Sharing Plan because of various Code limitations or
as a result of his deferral of Compensation under this Plan.
Section 3.4.
Transitional Benefits. The Company shall credit to a Sub-Account (the
“Transitional Sub-Account”) established for the Participant an amount equal to
$37,710 (the “Transitional Benefit”) on December 31, 2012 and on each following
December 31st; provided, however, that the Participant remains employed by the
Company on each such date.

ARTICLE IV    - ACCOUNTS
Section 4.1.
Participant Accounts. The Company shall establish and maintain on its books an
Account for the Participant which shall contain the following entries:

(a)
Credits to an Excess Profit Sharing Sub-Account for the Excess Profit Sharing
Benefits described in Section 3.1, which shall be credited to the Sub-Account at
the time the Profit Sharing Contributions would otherwise be credited to the
Participant’s account under the Profit Sharing Plan.

(b)
Credits to a Basic or Additional Excess 401(k) Sub-Account for the Basic and
Additional Excess 401(k) Benefits described in Section 3.2, which shall be
credited to the Sub-Account when the Participant is prevented from making a
Before-Tax Contribution under the Profit Sharing Plan.

(c)
Credits to an Excess Employer Contribution Sub-Account for the Excess Employer
Contribution Benefits described in Section 3.3, which amounts shall be credited
to the Sub-Account as of the last day of each calendar month; provided, however,
that amounts credited to the Participant’s Excess Employer Contribution
Sub-Account in 2012 shall be credited when the Participant is prevented from
receiving Matching Employer Contributions under the Profit Sharing Plan.

(d)
Credits to the Transitional Sub-Account for the Transitional Benefit at the
time(s) described in Section 3.4.

(e)
Credits to all Sub-Accounts for the earnings and the uplift described in Article
V.

(f)
Debits for any distributions made from the Sub-Accounts.

(g)
Any amounts that were credited to the Participant’s corresponding sub-accounts
under the Excess Plan shall be transferred to the appropriate sub-accounts under
this Plan as of the Spin Off Date.

ARTICLE V        – EARNINGS/UPLIFT
Section 5.1.
Earnings.

Subject to Section 5.3, at the end of each calendar month during a Plan Year,
the Excess 401(k), the Transitional Sub-Account and Excess Employer Contribution
Sub-Accounts of the Participant shall be credited with an amount determined by
multiplying such Participant’s Sub-Account





--------------------------------------------------------------------------------

6


balance during such month by the blended rate earned during the prior month by
the Fixed Income Fund. Notwithstanding the foregoing, no interest shall be
credited for the month in which a Sub-Account is distributed hereunder.
Section 5.2.
Uplift on Plan Payments.

Subject to Section 5.3, but in addition to the earnings described in Section
5.1, the balance of the Basic Excess 401(k) Sub-Account, the Excess Employer
Contribution Sub-Account, the Transitional Sub-Account and the Excess Profit
Sharing Sub-Account as of the last day of the month prior to the payment date
shall each be increased by an additional 15%.
Section 5.3.
Changes/Limitations.

(a)
The Compensation Committee of Hyster-Yale Materials Handling, Inc. may change
(or suspend) (i) the earnings rate credited on Accounts and/or (ii) the amount
of the uplift under the Plan at any time.

(b)
Notwithstanding any provision of the Plan to the contrary, in no event will
earnings on Accounts for a Plan Year (excluding the uplift under Section 5.2) be
credited at a rate which exceeds 14%.

ARTICLE VI    - VESTING
Section 6.1.
Vesting. The Participant shall always be 100% vested in all amounts credited to
his Account hereunder.

ARTICLE VII    -TIME AND FORM OF PAYMENT
Section 7.1.
Time and Form of Payment. All amounts credited to the Participant’s Sub-Accounts
for each Plan Year (a) including the Excess Profit Sharing Benefits, earnings
and uplift that are credited after the end of a Plan Year but (b) reduced for
any applicable withholding taxes shall automatically be paid to the Participant
(or his Beneficiary in event of his death) in the form of a single lump sum
payment on March 15th of the immediately following Plan Year.

Section 7.2.
Other Payment Rules and Restrictions.

(a)
Payments Violating Applicable Law. Notwithstanding any provision of the Plan to
the contrary, the payment of all or any portion of the amounts payable hereunder
will be deferred to the extent that the Company reasonably anticipates that the
making of such payment would violate Federal securities laws or other applicable
law (provided that the making of a payment that would cause income taxes or
penalties under the Code shall not be treated as a violation of applicable law).
The deferred amount shall become payable at the earliest date at which the
Company reasonably anticipates that making the payment will not cause such
violation.

(b)
Delayed Payments due to Solvency Issues. Notwithstanding any provision of the
Plan to the contrary, the Company shall not be required to make any payment
hereunder to the Participant or Beneficiary if the making of the payment would
jeopardize the ability of the Company to continue as a going concern; provided
that any missed payment is made during the first calendar






--------------------------------------------------------------------------------

7


year in which the funds of the Company are sufficient to make the payment
without jeopardizing the going concern status of the Company.
(c)
Key Employees. Notwithstanding any provision of the Plan to the contrary, to the
extent the payment of a Sub-Account is subject to Code Section 409A, the payment
of such Sub-Account to a Key Employee made on account of a Termination of
Employment may not be made before the 1st day of the seventh month following
such Termination of Employment (or, if earlier, the date of death) except for
payments made on account of (i) a QDRO (as specified in Section 8.5) or (ii) a
conflict of interest or the payment of FICA taxes (as specified in Subsection
(e) below). Any amounts that are otherwise payable to the Key Employee during
the 6-month period following his Termination of Employment shall be accumulated
and paid in a lump sum make-up payment within 30 days following the 1st day of
the 7th month following Termination of Employment.

(d)
Acceleration of Payments. Notwithstanding any provision of the Plan to the
contrary, to the extent a Sub-Account is subject to 409A, payments of such
Sub-Account hereunder may be accelerated (i) to the extent necessary to comply
with federal, state, local or foreign ethics or conflicts of interest laws or
agreements or (ii) to the extent necessary to pay the FICA taxes imposed on
benefits hereunder under Code Section 3101, and the income withholding taxes
related thereto. Payments may also be accelerated if the Plan (or a portion
thereof) fails to satisfy the requirements of Code Section 409A; provided that
the amount of such payment may not exceed the amount required to be included as
income as a result of the failure to comply with Code Section 409A.

(e)
Withholding/Taxes. To the extent required by applicable law, the Company shall
withhold from the Excess Retirement Benefits hereunder, any income, employment
or other taxes required to be withheld by any government or governmental agency.

ARTICLE VIII    - MISCELLANEOUS
Section 8.1.
Liability of the Company. Nothing in this Plan shall constitute the creation of
a trust or other fiduciary relationship between the Company and the Participant,
his Beneficiary or any other person.

Section 8.2.
Limitation on Rights of Participants and Beneficiaries – No Lien. This Plan is
designed to be an unfunded, nonqualified plan. Nothing contained herein shall be
deemed to create a trust or lien in favor of the Participant or his Beneficiary
on any assets of the Company. The Company shall have no obligation to purchase
any assets that do not remain subject to the claims of the creditors of the
Company for use in connection with the Plan. None of the Participant, his
Beneficiary, or any other person shall have any preferred claim on, or any
beneficial ownership interest in, any assets of the Company prior to the time
that such assets are paid to the Participant or his Beneficiary as provided
herein. The Participant and his Beneficiary shall have the status of a general
unsecured creditor of the Company. The amount standing to the credit of the
Participant's Sub-Account is purely notional and affects only the calculation of
benefits payable to or in respect of him. It does not give the Participant any
right or entitlement (whether legal, equitable or otherwise) to any particular
assets held for the purposes of the Plan or otherwise.






--------------------------------------------------------------------------------

8


Section 8.3.
No Guarantee of Employment. Nothing in this Plan shall be construed as
guaranteeing future employment to the Participant. The Participant continues to
be an Employee of the Company solely at the will of the Company subject to
discharge at any time, with or without cause.

Section 8.4.
Payment to Guardian. If a Benefit payable hereunder is payable to a minor, to a
person declared incompetent or to a person incapable of handling the disposition
of his property, the Plan Administrator may direct payment of such Benefit to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or person. The Plan Administrator may require such proof of
incompetency, minority, incapacity or guardianship as it may deem appropriate
prior to distribution of the benefit. Such distribution shall completely
discharge the Company from all liability with respect to such Benefit.

Section 8.5.
Anti-Assignment.

(a)
Subject to Subsection (b), no right or interest under this Plan of the
Participant or his Beneficiary shall be assignable or transferable in any manner
or be subject to alienation, anticipation, sale, pledge, encumbrance or other
legal process or in any manner be liable for or subject to the debts or
liabilities of the Participant or his Beneficiary.

(b)
Notwithstanding the foregoing, the Plan Administrator shall honor a qualified
domestic relations order (“QDRO”) from a state domestic relations court which
requires the payment of all or a part of the Participant's or his Beneficiary's
vested interest under this Plan to an "alternate payee" as defined in Code
Section 414(p).

Section 8.6.
Severability. If any provision of this Plan or the application thereof to any
circumstance(s) or person(s) is held to be invalid by a court of competent
jurisdiction, the remainder of the Plan and the application of such provision to
other circumstances or persons shall not be affected thereby.

Section 8.7.
Effect on other Benefits. Benefits payable to or with respect to the Participant
under any other Company sponsored (qualified or nonqualified) plan, if any, are
in addition to those provided under this Plan.

ARTICLE IX     - ADMINISTRATION OF PLAN
Section 9.1.
Administration.

(a)
In General. The Plan shall be administered by the Plan Administrator. The Plan
Administrator shall have discretion to interpret where necessary all provisions
of the Plan (including, without limitation, by supplying omissions from,
correcting deficiencies in, or resolving inconsistencies or ambiguities in, the
language of the Plan), to make factual findings with respect to any issue
arising under the Plan, to determine the rights and status under the Plan of the
Participant or other persons, to resolve questions (including factual questions)
or disputes arising under the Plan and to make any determinations with respect
to the benefits payable under the Plan and the persons entitled thereto as may
be necessary for the purposes of the Plan.






--------------------------------------------------------------------------------

9


Without limiting the generality of the foregoing, the Plan Administrator is
hereby granted the authority to determine if a person is entitled to Benefits
hereunder and, if so, the amount and duration of such Benefits. The Plan
Administrator's determination of the rights of any person hereunder shall be
final and binding on all persons, subject only to the provisions of Sections 9.3
and 9.4 hereof.
(b)
Delegation of Duties. The Plan Administrator may delegate any of its
administrative duties, including, without limitation, duties with respect to the
processing, review, investigation, approval and payment of Benefits, to a named
administrator or administrators.

Section 9.2.
Regulations. The Plan Administrator may promulgate any rules and regulations it
deems necessary in order to carry out the purposes of the Plan or to interpret
the provisions of the Plan; provided, however, that no rule, regulation or
interpretation shall be contrary to the provisions of the Plan. The rules,
regulations and interpretations made by the Plan Administrator shall, subject
only to the provisions of Sections 9.3 and 9.4 hereof, be final and binding on
all persons.

Section 9.3.
Claims Procedures.

(a)
The Plan Administrator shall determine the rights of any person to any Benefits
hereunder. Any person who believes that he has not received the Benefits to
which he is entitled under the Plan must file a claim in writing with the Plan
Administrator. The Plan Administrator shall, no later than 90 days after the
receipt of a claim (plus an additional period of 90 days if required for
processing, provided that notice of the extension of time is given to the
claimant within the first 90 day period), either allow or deny the claim in
writing.

(b)
A written denial of a claim by the Plan Administrator, wholly or partially,
shall be written in a manner calculated to be understood by the claimant and
shall include: (i) the specific reasons for the denial; (ii) specific reference
to pertinent Plan provisions on which the denial is based; (iii) a description
of any additional material or information necessary for the claimant to perfect
the claim and an explanation of why such material or information is necessary;
and (iv) an explanation of the claim review procedure and the time limits
applicable thereto (including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on review).

(c)
A claimant whose claim is denied (or his duly authorized representative) who
wants to contest that decision must file with the Plan Administrator a written
request for a review of such claim within 60 days after receipt of denial of a
claim. If the claimant does not file a request for review of his claim within
such 60-day period, the claimant shall be deemed to have acquiesced in the
original decision of the Plan Administrator on his claim. If such an appeal is
so filed within such 60 day period, the Compensation Committee of Hyster-Yale
Materials Handling, Inc. (or its delegate) shall conduct a full and fair review
of such claim. During such review, the claimant shall be given the opportunity
to review documents that are pertinent to his claim and to submit issues and
comments in writing. For this purpose, the Compensation Committee of Hyster-Yale
Materials Handling, Inc. (or






--------------------------------------------------------------------------------

10


its delegate) shall have the same power to interpret the Plan and make findings
of fact thereunder as is given to the Plan Administrator under Section 9.1(a)
above.
(d)
The Compensation Committee of Hyster-Yale Materials Handling, Inc. (or its
delegate) shall mail or deliver to the claimant a written decision on the matter
based on the facts and the pertinent provisions of the Plan within 60 days after
the receipt of the request for review (unless special circumstances require an
extension of up to 60 additional days, in which case written notice of such
extension shall be given to the claimant prior to the commencement of such
extension). Such decision shall be written in a manner calculated to be
understood by the claimant, shall state the specific reasons for the decision
and the specific Plan provisions on which the decision was based and, to the
extent permitted by law, shall be final and binding on all interested persons.
In addition, the notice of adverse determination shall also include statements
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to and copies of all documents, records and other information
relevant to the claimant’s claim for benefits and a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA.

Section 9.4.
Revocability/Recovery. Any action taken by the Plan Administrator or the
Compensation Committee of Hyster-Yale Materials Handling, Inc. (or its delegate)
a with respect to the rights or benefits under the Plan of any person shall be
revocable as to payments not yet made to such person. In addition, the
acceptance of any Benefits under the Plan constitutes acceptance of and
agreement to the Plan making any appropriate adjustments in future payments to
any person (or to recover from such person) any excess payment or underpayment
previously made to him.

Section 9.5.
Amendment. The Company (with the approval or ratification of the Compensation
Committee of Hyster-Yale Materials Handling, Inc.) may at any time prospectively
or retroactively amend any or all of the provisions of this Plan for any reason
whatsoever, except that, without the prior written consent of the Participant,
no such amendment may (a) reduce the amount of any Participant's vested Benefit
as of the date of such amendment or (b) alter the time of payment provisions
described in Article VII of the Plan, except for any amendments that are
required to bring such provisions into compliance with the requirements of, or
exceptions to, Code Section 409A or that accelerate the time of payment
(provided that such amendments comply with the requirements of Code Section 409A
as applied to any Sub-Account that is subject to the requirements of Code
Section 409A). Any amendment shall be in the form of a written instrument
executed by an officer of the Company. Subject to the foregoing provisions of
this Section, such amendment shall become effective as of the date specified in
such instrument or, if no such date is specified, on the date of its execution.

Section 9.6.    Termination.
(a)
Subject to Subsection (b), the Company (with the approval or ratification of the
Compensation Committee of Hyster-Yale Materials Handling, Inc.), in its sole
discretion, may terminate this Plan at any time and for any reason whatsoever,
except that, without the prior written consent of the Participant, no such






--------------------------------------------------------------------------------

11


termination may (i) reduce the amount of the Participant's vested Benefit as of
the date of such termination or (ii) alter the payment provisions described in
Article VII of the Plan, except for changes that are required to bring such
provisions into compliance with the requirements of, or exceptions to, Code
Section 409A or that accelerate the time of payment (in a manner permitted under
Code Section 409A as applied to any Sub-Account that is subject to the
requirements of Code Section 409A). Any such termination shall be expressed in
the form of a written instrument executed by an officer of the Company on the
order of the Compensation Committee of Hyster-Yale Materials Handling, Inc.
Subject to the foregoing provisions of this Section, such termination shall
become effective as of the date specified in such instrument or, if no such date
is specified, on the date of its execution. Written notice of any termination
shall be given to the Participant at a time determined by the Plan
Administrator.
(b)
Notwithstanding anything in the Plan to the contrary, in the event of a
termination of the Plan (or any portion thereof), the Company, in its sole and
absolute discretion, shall have the right to change the time and form of
distribution of the Participant’s Excess Retirement Benefits but only to the
extent such change is permitted by Code Section 409A and Treasury Regulations or
other guidance issued thereunder.

Section 9.7.
Expenses. The expenses of administering the Plan shall be paid by the Company.

EXECUTED, this 24th day of June, 2016.
 
 
 
 
 
 
 
HYSTER-YALE GROUP, INC.
 
 
 
 
 
 
By:
/s/ Suzanne Schulze Taylor
 
 
 
Name: Suzanne Schulze Taylor
 
 
 
Title: Senior Vice President, General Counsel and Secretary
 
 
 
 






